Citation Nr: 1511733	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1972 to June 1974.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, a travel board hearing was held before the undersigned in St. Paul, Minnesota.  A transcript of the hearing is available for review.  


FINDINGS OF FACT

1.  Service connection for degenerative disc disease of the lumbar spine was denied by the RO in a July 2008 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the July 2008 decision denying service connection for degenerative disc disease of the lumbar spine, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  A chronic low back disability, including degenerative disc disease and degenerative joint disease of the lumbar spine, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the July 2008 decision of the RO that denied service connection for degenerative disc disease of the lumbar spine is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  A chronic low back disability, including degenerative disc and joint disease of the lumbar spine, was neither incurred in nor aggravated by service nor may arthritis of the lumbar spine be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A December 2011 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in April 2012.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Reopening Service Connection for 
Degenerative Disc Disease of the Lumbar Spine

Service connection for degenerative disc disease of the lumbar spine was previously denied by the RO in a July 2008 rating decision.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the July 2008 rating decision that denied service connection for degeneration of the intervertebral disc of the lumbar spine included the Veteran's STRs.  These showed that the Veteran had no complaints or manifestations of a low back disability during service.  On examination for separation from service, the Veteran reported that he did not have, nor had he had, low back pain.  Clinical evaluation of the spine was normal.  VA outpatient treatment records showed degenerative disc disease in 2007.  Service connection was denied on the basis that this disability was not manifested in service or to a compensable degree within one year of service discharge.  

Evidence associated with the record subsequent to the July 2008 rating decision includes two statements, received in October 2011 and February 2012, from men who served with the Veteran while he was on active duty.  Both indicate that they recall that the Veteran had sustained an injury during service and that he would occasionally mention pain in the back resulting from this injury.  As noted, for the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 510.  The Board finds the two statements from fellow servicemen constitute new and material evidence such that the claim may be reopened.  

Service Connection for Degenerative Disc and Joint 
Disease of the Lumbar Spine

Having decided that the claim of service connection for degenerative disc disease of the lumbar spine is reopened, as noted, it must now be considered on all the evidence on file.  The next question is whether the Board can conduct a de novo review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is concluded that the Board may proceed without prejudice.  The RO has provided the Veteran notice as to the requirements for service connection; the Veteran's argument throughout the instant appeal has been on the merits, not on the question of whether new and material evidence has been presented; and he has had a hearing on the issue.  It is concluded, therefore, that there is no prejudice to the Veteran based on de novo review.  Additionally, it is noted that the claim of service connection for degenerative disc disease is intertwined with the Veteran's more recent claim of service connection for degenerative joint disease of the lumbar spine.  As such, it is proper to discuss both disabilities together.  

Review of the Veteran's STRs shows no complaint or manifestation of low back injury or disability, but two fellow servicemen have submitted lay statements indicating that they recall that the Veteran had sustained an injury of his low back during service and had complained intermittently of low back pain while on active duty.  The Veteran, in his sworn testimony before the undersigned, also indicated that he sustained a back injury in service and had complaints of low back pain throughout his period of active duty.  On examination for separation from service, however, he indicated that he did not have, nor had he had, recurrent back pain.  Clinical evaluation of the spine at that time was normal.  

Records of private medical treatment of the Veteran from several medical care providers have been received and made a part of the claims folder.  These records, dated from 1990 to 2004, show treatment for various disabilities, but do not include complaints or manifestations of a low back disorder.  VA treatment records dated in 2005 and 2006 are similarly negative for low back complaints.  

A VA treatment record dated in October 2007 refers to an X-ray study that month that demonstrated some spurring and probable degenerative disc disease of the spine.  Degeneration of the intervertebral disc was also assessed in a VA treatment record dated in November 2007.  Private treatment records include electromyography (EMG) testing in February 2008 that is consistent with chronic bilateral L5 radiculopathies, without any acute changes.  Private chiropractor treatments show that the Veteran had been treated for low back pain throughout 2011.  

An examination was conducted by VA in April 2012.  At that time, the diagnoses were degenerative disc disease, degenerative arthritis, and radiculopathy.  The Veteran reported a history of back injury in 1972 while lifting heavy cans.  He stated that he finished his tour of duty and did not seek medication attention for his back injury.  The examiner reviewed the Veteran's medical records and found a complaint of low back pain in August 2005.  After examination and review of the records, the examiner rendered an opinion that it was less likely that the Veteran's degenerative disc disease, degenerative arthritis, or bulging disc was incurred or caused by injury during military service.  The rationale provided was that the Veteran's STRs were silent for treatment of any back injury or lifting injury and that private treatment records were silent for any injury in the 1990's or early 2000's.  His degenerative arthritis and other findings were consistent with the normal aging process.  The lumbar radicular symptoms were not shown to be caused by anything that occurred during service, but were first manifested 30 years after military service.  

After review of the record, the Board finds that the preponderance of the evidence does not support the establishment of service connection for the Veteran's low back disabilities, which include degenerative disc and joint disease.  Although the Veteran may have had a low back injury and complaints of low back pain during service, at the time of separation from service, he denied having or having had low back injury.  Moreover, treatment records from 1990 to 2005 show treatment for many disabilities, but no complaints related to the low back.  The Board finds that if the appellant had, in fact, been suffering from low back pain since service, he would have mentioned it at some time prior to 2007, while he was seeking treatment for other disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7))).  

There is no medical evidence in the record that the Veteran manifested arthritis in service or within one year thereafter.  The record includes only one medical opinion regarding whether there is a relationship between his current back disabilities and service.  This opinion does not support the Veteran's contentions.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, there is nothing upon which the Board may base the establishment of service connection and the claim must be denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims of service connection for degenerative disc and joint disease of the lumbar spine, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the claim of service connection for degenerative disc disease of the lumbar spine is reopened.  To this extent, the appeal is granted.  

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.  

Entitlement to service connection for degenerative arthritis of the lumbar spine is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


